IN THE SUPREME COURT OF THE STATE OF NEVADA


MARK ALLEN WILLIAMS,                                       No. 75348
Appellant,
VS.
                                                              FILE
ISIDRO BACA, WARDEN,
Respondent.                                                    DEC 1 7 2021
                                                                        8.P.0%./N


                                                                 EPUTV CLERK


                       ORDER OF AFFIRMANCE
            This is a pro se appeal from a district court order denying a
postconviction petition for a writ of habeas corpus. First Judicial District
Court, Carson City; James Todd Russell, Judge.
            Appellant Mark Allen Williams challenged the computation of
time served on his judgment of conviction, arguing that the credits he
earned under NRS 209.4465 should be applied to the minimum term of his
sentence as provided in NRS 209.4465(7). Because a parole hearing would
be the only relief available if the Department of Corrections had not
properly applied credits to Williams minimum term and it appeared that
Williams may have been paroled while this appeal was pending, this court
ordered a response from the State as to his custody status. The State
responded and provided documentation showing that Williams has been
paroled from his final sentence. We therefore cannot grant Williams any
further relief on his computation claim. Williams v. State, Dep't of Corrs.,
133 Nev. 594, 600 n.7, 402 P.3d 1260, 1265 n.7 (2017) ("Because the
application of credits under NRS 209.4465(7)(b) only serves to make an
offender eligible for parole earlier, no relief can be afforded where the




                                                              01 - -ss-ct 81
                                          •••    5, • ,‘
                 offender has already expired his sentence or appeared before the parole
                 board on the sentence." (citation omitted)). Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.'



                                                                   , C . J.
                                         Hardesty

                           A.
                                            J.
                 Herndon                                   Gibbon's




                 cc:   Hon. James Todd Russell, District Judge
                       Mark Allen Williams
                       Adam Paul Laxalt
                       Attorney General/Carson City
                       Carson City Clerk




                       "The Honorable Mark Gibbons, Senior Justice, participated in the
                 decision of this matter under a general order of assignment.
SUPREME COURT
      oç
    NEVADA
                                                      2
(0) 1947A 4V).

                  •
                                     •